Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 16/219,623 which was filed on 12/13/2018. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2022 has been entered.

Response to Amendment
In the reply filed 7/22/2022, claims 1, 3, 5, 8, and 16-20 have been amended. No additional claims have been added or cancelled.  Accordingly claims 1-21 stand pending.

Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered but are moot in view of the new grounds of rejection.
The examiner would like to note that the newly amended title that the applicant specifies in the response would be sufficient to overcome the prior objection, however, the title does not seem to have actually been amended.  Therefore, the objection remains.
The applicant argues that for claim 8 the cited references do not teach “storing, on one or more data stores and at a first location, the first plurality of files according to a hierarchical data structure, the hierarchical data structure organizing the first device data into the plurality of files based at least in part on a message time and at least one data identifier of a plurality of data identifiers, the hierarchical data structure further partitioning the first device data into the first plurality of files corresponding to different time windows based on the message time, where the plurality of files within the hierarchical data structure are further partitioned into one of a plurality of topics within individual windows of the different time windows”.  The examiner respectfully disagrees. Thomas teaches, in figure 3 and paragraph 39, receiving sensor data from subsystems of an autonomous vehicle and partitioning that data based on the topics in a hierarchal structure.  Thomas teaches the plurality of files are partitioned based on topic such as camera or navset, which is included in the topic and comprises the raw sensor data generated by those subsystems, e.g. the data files for those topics.  Totani also teaches in figure 4 and paragraphs 37-42, receiving sensor data from the subsystems of an autonomous vehicle and partitioning that data based on different time windows based on message time and topic in a hierarchal structure.  Totani teaches that when a sensor value exceeds an impact threshold value, the data is copied from the main storage area into the substorage area and is named based off of time, therefore it is further partitioned based off of the topic, e.g. impact sensor event, within the time windows.  Therefore, the examiner is not persuaded.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 1 is objected to because of the following informalities:  In the fifth limitation the phrase “request comprising a requested topic a start time, or an end time” appears to be missing a comma after “requested topic”.  Additionally, in the last limitation of claim 1 the phrase “in the third subdirectory the third subdirectory” appears to be a typo.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US2019/0132391), hereinafter Thomas, in view of Totani (US2011/0187861) and Hady et al. (US2009/0077141), hereinafter Hady.

Regarding Claim 1:
Thomas teaches:
A system, comprising: one or more processors (Thomas, figure 9, note processor); and 
memory that stores instructions which, when executed by the one or more processors (Thomas, figure 9, note memory), cause the system to: 
receive a message comprising data generated by one or more subsystems of an autonomous vehicle, a timestamp, and a topic (Thomas, [0039], note autonomous vehicle data stream, e.g. message, topics, and timestamps); 
store, in a first directory of one or more data stores, a plurality of files, a first file of the plurality of files comprising at least a portion of the data and stored in a first subdirectory of the first directory according to a hierarchy, where the plurality of files of the first directory within the hierarchy are further partitioned into one of a plurality of topics (Thomas, figure 3, [0034, 0039], note data is stored in directories, note hierarchal structure based on topics or identifiers), the plurality of topics including at least one of a first topic comprising raw sensor data generated by the one or more subsystems of the autonomous vehicle, and a second topic comprising data derived from the raw sensor data (Thomas, figure 3, [0039], note the data hierarchy is portioned based on topic comprising raw sensor data, e.g. navset and camera data files); 
store, in a second subdirectory of the one or more data stores, a plurality of second files, a second file of the plurality of second files based at least in part on the portion of the data and stored in the second subdirectory of the first directory according to the hierarchy (Thomas, figure 3, [0034, 0039], note data is stored in directories/subdirectories, note hierarchal structure based on topics or identifiers, note this is for multiple data streams and topics and therefore is interpreted to be multiple directories); 
receive a request, the request comprising a requested topic a start time, or an end time (Thomas, [0057], note data request comprising identification of a topic); 
provide one or more of the first file or the second file or both the first file and the second file via the third subdirectory based at least in part on the requested topic, wherein one or more of the first file or the second file or both the first file and the second file in the third subdirectory the third subdirectory is utilized to perform analytics on operation of the autonomous vehicle (Thomas, abstract, [0004-0005, 0057], note returning the data to the user based on the request, note the request comprising an identification of a topic, note querying the data; note this is for sensor data utilized to perform analytics on the operation of autonomous vehicles).
While Thomas teaches hierarchy partitioning of sensor data from autonomous vehicles, Thomas doesn’t specifically teach that the hierarchy partitioning corresponds to different time windows based on the timestamp; combine at least one of the first file and at least one of the second file to generate a third subdirectory; provide one or more of the first file or the second file or both the first file and the second file via the third subdirectory based at least in part on the start time or the end time.  However, Totani is in the same field of endeavor, data collection, and Totani teaches:
store, in a first directory of one or more data stores, a plurality of files, a first file of the plurality of files comprising at least a portion of the data and stored in a first subdirectory of the first directory according to a hierarchy, the hierarchy partitioning the data into the plurality of files corresponding to different time windows based on the timestamp, where the plurality of files are further partitioned into one of a plurality of topics within the different time windows (Totani, figure 4, [0037-0040, 0042, 0052-0055], note the data is partitioned into folders, e.g. a hierarchy, corresponding to different time windows and subfolders corresponding to a topic or identifier such as sensor events. When combined with the previously cited references this would be for the data as taught by Thomas) the plurality of topics including at least one of a first topic comprising raw sensor data generated by the one or more subsystems of the autonomous vehicle, and a second topic comprising data derived from the raw sensor data (Totani, figure 4, [0037-0040, 0042, 0052-0055], note the files in the substorage area are further partitioned by the topic within the different time windows, such as impact value.  These topic values comprise raw sensor data generated by the subsystems that trigger the creation of these subfolders);
provide one or more of the first file or the second file or both the first file and the second file via the third subdirectory based at least in part on the requested topic and at least one of the start time or the end time, wherein one or more of the first file or the second file or both the first file and the second file via the third subdirectory the third subdirectory is utilized to perform analytics on operation of the autonomous vehicle (Totani, figure 4, [0037-0040, 0052-0055], note the data may be retrieved based on the topic and the time window, e.g. start and end time; note this is for analysis of the operation of the autonomous vehicle. When combined with the previously cited references this would be for the data as taught by Thomas);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Totani as modified because this would improve the ability to access the data (Totani, [0040]).
While Thomas as modified teaches storing a plurality of files based on time windows and topics, Thomas as modified doesn’t specifically teach that the partitioned data is within the first directory and combining at least one of the first file and at least one of the second file to generate a third subdirectory.  Hady is in the same field of endeavor, data management, and Hady teaches:
store, in a first directory of one or more data stores, a plurality of files, a first file of the plurality of files comprising at least a portion of the data and stored in a first subdirectory of the first directory according to a hierarchy, the hierarchy partitioning the data into the plurality of files corresponding to different time windows based on the timestamp, where the plurality of files of the first directory within the hierarchy are further partitioned into one of a plurality of topics within the different time windows (Hady, figures 5A and 5B, [0051-0058], note storing data within a hierarchal directory with multiple subdirectories; note the hierarchy may partition the data into directories based on timestamp within different time windows, e.g. May 07, and topics, e.g. sunset.  While the examples given in figures 5A and 5B show files partitioned into either a time windows based on timestamp or topics based on content, Hady states that files may be partitioned into directories by both metadata, e.g. timestamp within a time window, and content, e.g. topics.  This is interpreted to teach the limitation of the files being partitioned into different time windows and further partitioned into topics within the time windows.  When combined with the previously cited references the data used would be the raw sensor data as taught by Thomas and Totani);
store, in a second subdirectory of the one or more data stores, a plurality of second files, a second file of the plurality of second files based at least in part on the portion of the data and stored in the second subdirectory of the first directory according to the hierarchy (Hady, figures 5A and 5B, [0051-0058], note storing data within a hierarchal directory with multiple subdirectories; note the hierarchy may partition the data into directories based on timestamp within different time windows, e.g. May 07, and topics, e.g. sunset.  While the examples given in figures 5A and 5B show files partitioned into either a time windows based on timestamp or topics based on content, Hady states that files may be partitioned into directories by both metadata, e.g. timestamp within a time window, and content, e.g. topics.  This is interpreted to teach the limitation of the files being partitioned into different time windows and further partitioned into topics within the time windows.  When combined with the previously cited references the data used would be the raw sensor data as taught by Thomas and Totani); 
receive a request, the request comprising a requested topic a start time, or an end time (Hady, figures 5A and 5B, [0050], note allowing the user to search for files based on different parameters of content, e.g. topic or time); 
combine at least one of the first file and at least one of the second file to generate a third subdirectory (Hady, figures 5A and 5B, [0051-0058], note combining a first and second file into a generated third subdirectory, e.g. combining file a and file c into the new Sunset directory.  When combined with the previously cited references the data used would be the raw sensor data as taught by Thomas and Totani); 
provide one or more of the first file or the second file or both the first file and the second file via the third subdirectory based at least in part on the requested topic and at least one of the start time or the end time (Hady, figures 5A and 5B, [0050-0058], note allowing the user to search and retrieve files based on different parameters of content, e.g. topic or time);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Hady as modified because this would improve the ability to access data efficiently (Hady, [0050, 0053]).

Regarding Claim 2:
Thomas as modified shows the system as disclosed above;
Thomas as modified further teaches:
wherein providing one or more of the first file or the second file is based, at least in part, on whether the first file or the second file is associated with the requested topic and a profile indicating a directory preference (Thomas, [0005, 0057], note returning the data to the user based on the request, note the request comprising an identification of a topic, note the server verifies the user account, e.g. profile, has permission to access the desired data, which is interpreted as a profile indicating a directory preference).

Regarding Claim 4:
Thomas as modified shows the system as disclosed above;
Thomas as modified further teaches:
wherein the first topic is related to a first subsystem of the autonomous vehicle and the second topic is related to a second subsystem of the autonomous vehicle (Thomas, [0004, 0039], note autonomous vehicle data stream topics are for a plurality of sensors of an autonomous vehicle), and 
wherein the request comprises a request for a variant set of data determined based at least in part on data from the first subsystem of the autonomous vehicle and data from the second subsystem of the autonomous vehicle between the start time and the end time (Thomas, [0004-0005, 0057], note the data request includes identification of a topic of a dataset which is from the subsystems of the autonomous vehicle) (Totani, figure 4, [0037-0040, 0052-0055], note the data may be retrieved based on the topic and the time window, e.g. start and end time; note this is for analysis of the operation of the autonomous vehicle. When combined with the previously cited references this would be for the data as taught by Thomas) (Hady, figures 5A and 5B, [0050-0058], note allowing the user to search and retrieve files based on different parameters of content, e.g. topic or time; note the hierarchy may partition the data into directories based on timestamp within different time windows, e.g. May 07, and topics, e.g. sunset.  While the examples given in figures 5A and 5B show files partitioned into either a time windows based on timestamp or topics based on content, Hady states that files may be partitioned into directories by both metadata, e.g. timestamp within a time window, and content, e.g. topics.  This is interpreted to teach the limitation of the files being partitioned into different time windows and further partitioned into topics within the time windows.  When combined with the previously cited references the data used would be the raw sensor data as taught by Thomas and Totani) .
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Totani as modified because this would improve the ability to access the data (Totani, [0040]).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Hady as modified because this would improve the ability to access data efficiently (Hady, [0050, 0053]).

Regarding Claim 21:
Thomas as modified shows the system as disclosed above;
Thomas as modified further teaches:
	wherein the first file comprises the first topic and the second file comprises the second topic (Thomas, figure 3, [0039], note datasets comprise multiple topics from multiple components on the device, e.g. navset and camera) (Totani, figure 4, [0037-0040, 0042, 0052-0055], note the files stored in all locations are based on files comprising sensor data from the device, e.g. different impact data).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Totani as modified because this would improve the ability to access the data (Totani, [0040]).

Claim Rejections - 35 USC § 103

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Totani, Hady, and Navas (US2010/0125574).

Regarding Claim 3:
Thomas as modified shows the system as disclosed above;
Thomas as modified further teaches:
wherein the first plurality of files of the first directory are associated with a first access permission and the second plurality of files of the first directory are associated with a second access permission (Thomas, [0005], note the server verifies the user account, e.g. profile, has permission to access the desired data, which means each directory is associated with access permissions), 
wherein the request is associated with a request permission level (Thomas, [0005], note the server verifies the user account of the request, e.g. profile, has permission to access the desired data, which means the request is associated with a request permission level), and 
wherein providing one or more of the first file or the second file comprises providing the first file, based at least in part on the first access permission, the second access permission, and the request permission level (Thomas, [0005, 0054], note the server verifies the user account of the request, e.g. profile, has permission to access the desired data, which means the request is associated with a request permission level; note the data request is returned if the user has the credentials to access the data which means the files are provided based on the access permissions of the files/directories and permission level of the user).
While Thomas as modified teaches access permissions for access data, Thomas as modified doesn’t specifically teach a second access permission more restrictive than the first permission.  However, Navas is in the same field of endeavor, data retrieval, and Navas teaches:
wherein the first plurality of files of the first directory are associated with a first access permission and the second plurality of files of the first directory are associated with a second access permission more restrictive than the first permission (Navas, claims 2-5, [0069-0070, 0072, 0074], note multiple access levels which may be implemented at the data source and retrieving the files based at least in part in security levels, e.g. access levels; note some security levels are more restrictive than others, when combined with the previously cited references this would be for the files as taught by Thomas and Totani);
wherein the request is associated with a request permission level (Navas, claims 2-5, [0069-0070, 0072, 0074], note multiple access levels which may be implemented at the data source and retrieving the files based at least in part in security levels, e.g. access levels; note the query is associated with security levels, when combined with the previously cited references this would be for the files as taught by Thomas and Totani), and 
wherein providing one or more of the first file or the second file comprises providing the first file, based at least in part on the first access permission, the second access permission, and the request permission level (Navas, claims 2-5, [0069-0070, 0072, 0074], note files are retrieved based at least in part on security levels; note the query is associated with security levels, when combined with the previously cited references this would be for the files as taught by Thomas and Totani)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Navas as modified because this would improve security and access to data from multiple sources.

Claim Rejections - 35 USC § 103
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Totani, Hady, and Ma et al. (US2011/0179219), hereinafter Ma.

Regarding Claim 5:
Thomas as modified shows the system as disclosed above;
Thomas as modified further teaches:
wherein the first subdirectory comprises a first root directory of a first storage location on the one or more data stores and the second subdirectory comprises a second root directory of a second storage location on the one or more data stores, the first storage location differing from the second storage location (Thomas, figure 2 and 3, [0034, 0039], note data is stored in directories, note hierarchal structure based on topics or identifiers, note this is for multiple data streams and topics and therefore is interpreted to be multiple directories; note multiple storage locations).
While Thomas as modified teaches multiple directories and storages locations, Thomas as modified doesn’t specifically teach wherein a first root directory indicative of a first storage location and a second root directory indicative of a second storage location. However, Ma is in the same field of endeavor, data retrieval, and Ma teaches:
wherein a first root directory indicative of a first storage location and a second root directory indicative of a second storage location (Ma, abstract, [0053], note the root directory is used to determine its location which means it is indicative of the storage location, note multiple storage locations.  When combined with the previously cited reference this would be used with the root directory taught by Thomas).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Ma as modified because this would improve the speed of accessing the data (Ma, [0010]).

Regarding Claim 6:
Thomas as modified shows the system as disclosed above;
Thomas as modified further teaches:
wherein the first storage location is located in a local data store optimized for quick access (Thomas, [0003, 0039], note optimizing storage for fast access) (Ma, abstract, [0014], note storage location optimized for faster storage and access).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Ma as modified because this would improve the speed of accessing the data (Ma, [0010]).

Regarding Claim 7:
Thomas as modified shows the system as disclosed above;
Thomas as modified doesn’t specifically teach wherein the first file and the second file are less than a threshold size. However, Ma is in the same field of endeavor, data retrieval, and Ma teaches:
wherein the first file and the second file are less than a threshold size (Ma, [0035, 0072], note determining if the file size are less than a threshold size.  When combined with the previously cited reference this would be used with the root directory taught by Thomas).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Ma as modified because this would improve the speed of accessing the data (Ma, [0010]).

Claim Rejections - 35 USC § 103
Claims 8-9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Totani.

Regarding Claim 8:
Thomas teaches:
A method, comprising: receiving first device data, the first device data comprised of a plurality of files and corresponding to message data generated by one or more components of a device during a time period (Thomas, [0039], note autonomous vehicle data stream, e.g. message, topics, and timestamps); 
storing, on one or more data stores and at a first location, the first plurality of files according to a hierarchical data structure, the hierarchical data structure organizing the first device data into the plurality of files based at least in part on at least one data identifier of a plurality of data identifiers, where the plurality of files within the hierarchical data structure are further partitioned into one of a plurality of topics (Thomas, figure 3, [0034, 0039], note data is stored in directories, note hierarchal structure based on topics, data identifiers, and device identifiers), wherein storing the first plurality of files at the first location is based on the first plurality of files comprising sensor data from the device (Thomas, figure 3, [0034, 0039], note the data stored is based on files comprising sensor data from the device); 
obtaining second device data comprising a second plurality of files, the second device data associated with the time period (Thomas, figure 3, [0039], note autonomous vehicle data stream, e.g. message, topics, and timestamps; note this is for multiple sensors and autonomous vehicle systems, e.g. devices); and 
storing the second device data at a second location on the one or more data stores according to the hierarchical data structure (Thomas, figure 3, [0034, 0039], note data is stored in directories, note hierarchal structure based on topics or identifiers, note this is for multiple data streams and topics and therefore is interpreted to be multiple directories), wherein storing the second device data at the second location is based on the second plurality of files comprising data generated from the sensor data from the device, wherein one or more of the first file or the second file is utilized to perform analytics on operation of the device (Thomas, figure 3, [0034, 0039], note the data stored is based on files comprising sensor data from the device for each data stream, files, and devices; note the sensor data is used to perform analytics on operation of the autonomous vehicle).
While Thomas teaches hierarchy partitioning of sensor data from autonomous vehicles, Thomas doesn’t specifically teach that the hierarchy data structure is based on at least in part on a message time and the hierarchical data structure further partitioning the first device data into the first plurality of files corresponding to different time windows based on the message time, where the plurality of files within the hierarchical data structure are further partitioned into one of a plurality of topics within individual windows of the different time windows.  However, Totani is in the same field of endeavor, data collection, and Totani teaches:
storing, on one or more data stores and at a first location, the first plurality of files according to a hierarchical data structure, the hierarchical data structure organizing the first device data into the plurality of files based at least in part on a message time and at least one data identifier of a plurality of data identifiers, the hierarchical data structure further partitioning the first device data into the first plurality of files corresponding to different time windows based on the message time, where the plurality of files within the hierarchical data structure are further partitioned into one of a plurality of topics within individual windows of the different time windows (Totani, figure 4, [0037-0040, 0042, 0052-0055], note the data is partitioned into folders, e.g. a hierarchy, corresponding to different time windows and subfolders corresponding to a topic or identifier such as sensor events. When combined with the previously cited references this would be for the data as taught by Thomas), wherein storing the first plurality of files at the first location is based on the first plurality of files comprising sensor data from the device (Totani, figure 4, [0037-0040, 0042, 0052-0055], note the files stored in all locations are based on files comprising sensor data from the device);
obtaining second device data comprising a second plurality of files, the second device data associated with the time period (Totani, figure 4, [0037-0040, 0042, 0052-0055], note obtaining plurality of files); and 
storing the second device data at a second location on the one or more data stores according to the hierarchical data structure (Totani, figure 4, [0037-0040, 0042, 0052-0055], note all the data is partitioned into folders, e.g. a hierarchy, corresponding to different time windows and subfolders corresponding to a topic or identifier such as sensor events. When combined with the previously cited references this would be for the data as taught by Thomas), wherein storing the second device data at the second location is based on the second plurality of files comprising data generated from the sensor data from the device (Totani, figure 4, [0037-0040, 0042, 0052-0055], note the files stored in all locations are based on files comprising sensor data from the device).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Totani as modified because this would improve the ability to access the data (Totani, [0040]).

Regarding Claim 9:
Thomas as modified shows the method as disclosed above;
Thomas as modified further teaches:
wherein the second data further comprises data generated by a second component of the device (Thomas, figure 3, [0039], note datasets comprise multiple topics from multiple components on the device) (Totani, figure 4, [0037-0040, 0042, 0052-0055], note the files stored in all locations are based on files comprising sensor data from the device).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Totani because this would improve the ability to access the data (Totani, [0040]).

Regarding Claim 15:
Thomas as modified shows the method as disclosed above;
Thomas as modified further teaches:
wherein the first device data is obtained from a first subsystem of an autonomous vehicle and the second device data is obtained from a second subsystem of the autonomous vehicle (Thomas, [0004, 0039], note autonomous vehicle data stream topics are for a plurality of sensors of an autonomous vehicle).

Claim Rejections - 35 USC § 103
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Totani and Ma.

Regarding Claim 10:
Thomas as modified shows the method as disclosed above;
Thomas as modified further teaches:
wherein a file of the first plurality of files is comprised of a plurality of messages of the message data (Thomas, [0039], note autonomous vehicle data stream, e.g. message, topics, and timestamps).
While Thomas as modified teaches files comprise messages of the message data, Thomas as modified doesn’t specifically teach the file being less than a threshold size.  However, Ma is in the same field of endeavor, data retrieval, and Ma teaches:
the file being less than a threshold size (Ma, [0035, 0072], note determining if the file size is less than a threshold size.  When combined with the previously cited reference this would be for the files taught by Thomas).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Ma as modified because this would improve the speed of accessing the data (Ma, [0010]).

Regarding Claim 11:
Thomas as modified shows the method as disclosed above;
Thomas as modified further teaches:
wherein a message of the plurality of messages comprises: a message type, a timestamp the message was created, and a message number (Thomas, figure 3, [0039], note autonomous vehicle data stream, e.g. message, topics, and timestamps, note names may be numbers, note metadata and index files) (Ma, [0042], note each file may have an access sequence number).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Ma as modified because this would improve the speed of accessing the data (Ma, [0010]).

Regarding Claim 12:
Thomas as modified shows the method as disclosed above;
Thomas as modified further teaches:
wherein the first plurality of files are stored in a first data store, and wherein the second plurality of files are stored in a second data store (Thomas, figure 3, [0034, 0039], note data is stored in directories, note hierarchal structure based on topics or identifiers, note this is for multiple data streams and topics and therefore is interpreted to be multiple directories).
While Thomas as modified teaches storing files in various data stores, Thomas as modified doesn’t specifically teach files are stored in a second data store based on latency or frequency of use of the second plurality of files.  However, Ma is in the same field of endeavor, data retrieval, and Ma teaches:
files are stored in a second data store based on latency or frequency of use of the second plurality of files (Ma, [0034, 0065], note determining storage location based on latency of frequency of use.  When combined with the previously cited reference this would be for the files taught by Thomas).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Ma as modified because this would improve the speed of accessing the data (Ma, [0010]).

Claim Rejections - 35 USC § 103

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Totani and Navas.

Regarding Claim 13:
Thomas as modified shows the method as disclosed above;
Thomas as modified further teaches:
wherein the first location is associated with a first access permission and the second location is associated with a second access permission (Thomas, [0005], note the server verifies the user account, e.g. profile, has permission to access the desired data, which means each directory is associated with access permissions),
While Thomas as modified teaches access permissions for access data, Thomas as modified doesn’t specifically teach a second access permission more restrictive than the first permission.  However, Navas is in the same field of endeavor, data retrieval, and Navas teaches:
wherein the first location is associated with a first access permission and the second location is associated with a second access permission, the second access permission being more restrictive than the first access permission (Navas, claims 2-5, [0069-0070, 0072, 0074], note multiple access levels which may be implemented at the data source, e.g. locations);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Navas as modified because this would improve security and access to data from multiple sources.

Claim Rejections - 35 USC § 103

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Totani, Navas, Ferguson et al. (US2019/0043355), hereinafter Ferguson, and Courbage et al. (US8606666), hereinafter Courbage.

Regarding Claim 14:
Thomas as modified shows the method as disclosed above;
Thomas as modified further teaches:
further comprising: receiving a request, the request comprising a request data identifier, and a request permission level (Thomas, [0004-0005, 0057], note the data request includes identification of a topic, note the server verifies the user account of the request, e.g. profile, has permission to access the desired data, which means the request has a request permission level) (Navas, claims 2-5, [0069-0070, 0072, 0074], note multiple access levels which may be implemented at the data source and retrieving the files based at least in part in security levels, e.g. access levels; note the query is associated with security levels, when combined with the previously cited references this would be for the files as taught by Thomas and Totani); and 
transmitting, based at least in part on the request, the first access permission, the second access permission, and a profile, a first file of the first plurality of files or a second file of the second plurality of files (Thomas, [0004-0005, 0054], note the server verifies the user account of the request, e.g. profile, has permission to access the desired data, which means the request is associated with a request permission level; note the data request is returned if the user has the credentials to access the data which means the files are provided based on the access permissions of the files/directories and permission level of the user) (Navas, claims 2-5, [0069-0070, 0072, 0074], note multiple access levels which may be implemented at the data source and retrieving the files based at least in part in security levels, e.g. access levels; note the query is associated with security levels, when combined with the previously cited references this would be for the files as taught by Thomas and Totani), 
wherein the profile provides instructions to access the first plurality of files or the second plurality of files based at least in part on the request data identifier (Thomas, [0004-0005, 0054], note the server verifies the user account of the request, e.g. profile, has permission to access the desired data).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Navas because this would improve security and access to data from multiple sources.
While Thomas as modified teaches requesting files and access permission, Thomas as modified doesn’t specifically teach the request comprising a start time and an end time and wherein the profile provides instructions to access the first plurality of files or the second plurality of files. However, Ferguson is in the same field of endeavor, data retrieval, and Ferguson teaches:
the request comprising a start time and an end time (Ferguson, [0008, 0175], note data collected from autonomous vehicle subsystems, note monitoring request, note monitoring time comprises a time period/interval that is between a start and end time.  When combined with the previously cited references the monitoring request information would be part of the data request taught by Thomas).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Ferguson as modified because this would improve the monitoring, safety, and efficiency of autonomous vehicles (Ferguson, [0059]).
While Thomas as modified teaches requesting files and access permission, Thomas as modified doesn’t specifically the profile provides instructions to access the first plurality of files or the second plurality of files. Courbage is in the same field of endeavor, data retrieval, and Courbage teaches:
wherein the profile provides instructions to access the first plurality of files or the second plurality of files (Courbage, column 9 lines 15-29, note the profile can include instructions to access one data source versus another)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Courbage as modified because this would improve the flexibility and efficiency of the data retrieval (Courbage, column 1 lines 20-22).

Claim Rejections - 35 USC § 103
Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view Navas, Courbage, Clement, and Hady.

Regarding Claim 16:
Thomas teaches:
A non-transitory computer-readable storage medium having stored thereon executable instructions which, when executed by one or more processors of a computer system (Thomas, figure 9, note memory), cause the system to at least: 
obtain a query of data related to an autonomous vehicle, the query comprising a first data identifier, a second data identifier, and a query access level (Thomas, [0004-0005, 0037, 0057], note the data request, e.g. query, includes identification of a topics, note the server verifies the user account of the request, e.g. profile, has permission to access the desired data, which means the request has a request permission level, note the API layer allows user the query and manipulate datasets which may include multiple identifiers; note the request is for data related to an autonomous vehicle); 
retrieve, from a first location and based at least in part on the query and a profile, a first plurality of files, the first plurality of files arranged at the first location according to a hierarchical data structure, (Thomas, figure 3, [0005, 0034, 0039, 0057], note data is stored in directories, note hierarchal structure based on topics or identifiers, note returning the data to the user based on the request); 
retrieve, from a second location and based at least in part on the query and the profile, a second plurality of files arranged at the second location according to the hierarchical data structure, (Thomas, figure 3, [0005, 0034, 0039, 0057], note data is stored in directories, note hierarchal structure based on topics or identifiers, note this is for multiple data streams and topics and therefore is interpreted to be multiple directories, note returning the data to the user based on the request); and 
transmit the first plurality of files and the second plurality of files responsive to the query (Thomas, figure 3, [0005, 0057], note returning the data to the user based on the request), wherein the profile comprises instructions to retrieve the first plurality of files from the first location based at least in part on the first data identifier, and instructions to retrieve the second plurality of files from the second location based at least in part on the second data identifier (Thomas, [0004-0005, 0054], note the server verifies the user account of the request, e.g. profile, has permission to access the desired data), and
wherein one or more of the first file or the second file is utilized to perform at least one analysis on operation of the autonomous vehicle (Thomas, abstract, [0004-0005, 0057], note returning the data to the user based on the request, note the request comprising an identification of a topic, note querying the data).
While Thomas teaches storing and transmitting a plurality of files, Thomas doesn’t specifically teach the first plurality of files including an indicator of a first access level, wherein retrieving the first plurality of files is based at least in part on the query access level satisfying the first access level and the second plurality of files including an indicator of a second access level, wherein retrieving the second plurality of files is based at least in part on the query access level satisfying the second access level, wherein individual files of the first plurality of files and the second plurality of files span a time window and comprise a plurality of topics within the time window, the time window selected such that the individual files do not exceed a maximum file size; wherein the profile comprises instructions to retrieve the first plurality of files from the first location based at least in part on the first data identifier, and instructions to retrieve the second plurality of files from the second location based at least in part on the second data identifier.  However, Courbage is in the same field of endeavor, data retrieval, and Courbage teaches:
obtain a query, the query comprising a first data identifier, a second data identifier, and a query access level (Courbage, figure 5a, note the search panel can select multiple identifiers for the query. When combined with the previously cited references this would be for the query taught by Thomas)
wherein the profile provides instructions to access the first plurality of files or the second plurality of files (Courbage, column 9 lines 15-29, note the profile can include instructions to access one data source versus another)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Courbage as modified because this would improve the flexibility and efficiency of the data retrieval (Courbage, column 1 lines 20-22).
While Thomas as modified teaches storing and transmitting a plurality of files, Thomas as modified doesn’t specifically teach the first plurality of files including an indicator of a first access level, wherein retrieving the first plurality of files is based at least in part on the query access level satisfying the first access level and the second plurality of files including an indicator of a second access level, wherein retrieving the second plurality of files is based at least in part on the query access level satisfying the second access level, wherein individual files of the first plurality of files and the second plurality of files span a time window and comprise a plurality of topics within the time window, the time window selected such that the individual files do not exceed a maximum file size.  However, Navas is in the same field of endeavor, data retrieval, and Navas teaches:
the first plurality of files including an indicator of a first access level, wherein retrieving the first plurality of files is based at least in part on the query access level satisfying the first access level (Navas, claims 2-5, [0069-0070, 0072, 0074], note multiple access levels which may be implemented at the data source and retrieving the files based at least in part in security levels, e.g. access levels. Note ERP 450 and CRM 460 generate multiple event data such event data A and C, each of which have a plurality of access levels associated with the event data, such as A1, A2, A3, C1, and C1.  Therefore the event data generated also includes an indicator of the access level it is associated with, such as A1, A2, etc.);
the second plurality of files including an indicator of a second access level, wherein retrieving the second plurality of files is based at least in part on the query access level satisfying the second access level, (Navas, claims 2-5, [0069-0070, 0072, 0074], note multiple access levels which may be implemented at the data source and retrieving the files based at least in part in security levels, e.g. access levels. Note ERP 450 and CRM 460 generate multiple event data such event data A and C, each of which have a plurality of access levels associated with the event data, such as A1, A2, A3, C1, and C1.  Therefore the event data generated also includes an indicator of the access level it is associated with, such as A1, A2, etc.);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Navas as modified because this would improve security and access to data from multiple sources.
While Thomas as modified teaches storing and transmitting a plurality of files, Thomas as modified doesn’t specifically teach the individual files of the first plurality of files and the second plurality of files span a time window and comprise a plurality of topics within the time window, the time window selected such that the individual files do not exceed a maximum file size.  However, Clement is in the same field of endeavor, data management, and Clement teaches:
wherein individual files of the first plurality of files and the second plurality of files span a time window, the time window selected such that the individual files do not exceed a maximum file size (Clement, [0025, 0028], note data is stored for a time period to accommodate the size limitation of the memory, which is interpreted as not exceeding a maximum file size)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Clement as modified because this would improve the ability to store the large amount of data generated by the sensors (Clement, [0002]).
While Thomas as modified teaches storing and transmitting a plurality of files, Thomas as modified doesn’t specifically teach the individual files of the first plurality of files and the second plurality of files span a time window and comprise a plurality of topics within the time window.  However, Hady is in the same field of endeavor, data management, and Hady teaches:
wherein individual files of the first plurality of files and the second plurality of files span a time window and comprise a plurality of topics within the time window (Hady, figures 5A and 5B, [0051-0058], note storing data within a hierarchal directory with multiple subdirectories; note the hierarchy may partition the data into directories based on timestamp within different time windows, e.g. May 07, and topics, e.g. sunset.  While the examples given in figures 5A and 5B show files partitioned into either a time windows based on timestamp or topics based on content, Hady states that files may be partitioned into directories by both metadata, e.g. timestamp within a time window, and content, e.g. topics.  This is interpreted to teach the limitation of the files being partitioned into different time windows and further partitioned into topics within the time windows.  When combined with the previously cited references the data used would be the raw sensor data as taught by Thomas);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Hady as modified because this would improve the ability to access data efficiently (Hady, [0050, 0053]).

Regarding Claim 17:
Thomas as modified shows the non-transitory computer-readable storage as disclosed above;
Thomas as modified further teaches:
 wherein the hierarchical data structure comprises a plurality of subdirectories based at least in part on a plurality of timestamps, a plurality of data identifiers, and a plurality of device identifiers (Thomas, figure 3, [0034, 0039], note data is stored in directories, note hierarchal structure based on topics, data identifiers, and device identifiers) (Clement, [0028], note determining an event has occurred and storing it by topic within a time period in the same storage.  When combined with the other references this would be for the sensor data storage as taught by Thomas) (Hady, figures 5A and 5B, [0051-0058], note storing data within a hierarchal directory with multiple subdirectories; note the hierarchy may partition the data into directories based on timestamp within different time windows, e.g. May 07, and topics, e.g. sunset.  While the examples given in figures 5A and 5B show files partitioned into either a time windows based on timestamp or topics based on content, Hady states that files may be partitioned into directories by both metadata, e.g. timestamp within a time window, and content, e.g. topics.  This is interpreted to teach the limitation of the files being partitioned into different time windows and further partitioned into topics within the time windows.  When combined with the previously cited references the data used would be the raw sensor data as taught by Thomas), and 
wherein timestamps of the plurality of timestamps meet or exceed a minimum difference in time (Thomas, [0056], note aligning data based on timestamps according to target topic data rate, which is interpreted as the minimum difference in time) (Clement, [0025, 0028], note data is stored for a time period to accommodate the size limitation of the memory, which is interpreted as not exceeding a maximum file size).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Clement as modified because this would improve the ability to store the large amount of data generated by the sensors (Clement, [0002]).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Hady as modified because this would improve the ability to access data efficiently (Hady, [0050, 0053]).

Regarding Claim 18:
Thomas as modified shows the non-transitory computer-readable storage as disclosed above;
Thomas as modified further teaches:
separate the data relating to the autonomous vehicle into the first plurality of files and the second plurality of files based on the time window, the time window selected such that the individual files do not exceed the maximum file size (Thomas, figure 3, [0005, 0034, 0039, 0057], note data is stored in directories, note hierarchal structure based on topics or identifiers) (Clement, [0025, 0028], note determining an event has occurred and storing it by topic within a time period in the same storage, note data is stored for a time period to accommodate the size limitation of the memory, which is interpreted as not exceeding a maximum file size) (Hady, figures 5A and 5B, [0051-0058], note storing data within a hierarchal directory with multiple subdirectories; note the hierarchy may partition the data into directories based on timestamp within different time windows, e.g. May 07, and topics, e.g. sunset.  While the examples given in figures 5A and 5B show files partitioned into either a time windows based on timestamp or topics based on content, Hady states that files may be partitioned into directories by both metadata, e.g. timestamp within a time window, and content, e.g. topics.  This is interpreted to teach the limitation of the files being partitioned into different time windows and further partitioned into topics within the time windows.  When combined with the previously cited references the data used would be the raw sensor data as taught by Thomas).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Clement as modified because this would improve the ability to store the large amount of data generated by the sensors (Clement, [0002]).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Hady as modified because this would improve the ability to access data efficiently (Hady, [0050, 0053]).

Regarding Claim 19:
Thomas as modified shows the non-transitory computer-readable storage as disclosed above;
Thomas as modified further teaches:
 wherein a file of the first plurality of files or the second plurality of files comprises a plurality of messages, a message of the plurality of messages comprising one or more of: a message type, a message size, or message data (Thomas, figure 3, [0039], note autonomous vehicle data stream, e.g. message, topics, and timestamps, note names may be numbers, note metadata and index files).

Regarding Claim 20:
Thomas as modified shows the non-transitory computer-readable storage as disclosed above;
Thomas as modified further teaches:
wherein the first location is a location on a remote data store and the second location is a location on a local data store (Clement, [0015], note the data may be stored on-board, e.g. local, or on the cloud, e.g. remote).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Clement as modified because this would improve the ability to store the large amount of data generated by the sensors (Clement, [0002]).	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krishnan (US20190156150) teaches storing sensor data using time and topic information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        9/11/2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152